Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/01/2022, 09/01/2022, and 07/05/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
	This Final Rejection is in response to Applicant Arguments/Remarks Made in an a Amendment filed 07/05/2022. 
	Claims 1, 11, and 20 are amended,
	Claims 1-20 remain pending. 

Response to Arguments
Argument 1, Applicant argues in Applicant Arguments/Remarks Made in an a Amendment filed 07/05/2022 pg. 9-11, that Oplinger fails to teach, “receiving location information originating from a user device associated with the user, the location information indicating an actual location of the user device;… [and] in an automated operation performed by the server system based on the actual location  of the user device as indicated by the location information originating from the user device, calculating a display location for the user such that the display location differs from the actual location of the user device, and such that the display location is within the particular predefined fixed geographical region”.
	 Response to Argument 1, the examiner respectfully disagrees. Oplinger teaches in para. [0021-0028] that Fig 1, that the computing devices 104b-c can receive location data from multiple sources, such as the cellular telephone network 110a and the global positioning system 112, or the Wi-Fi network 108a and the global positioning system 112. Specifically in para. [0024], Oplinger cites that In some implementations, all or substantially all of the information needed to request generation of the invitation can be input or selected at the computing device 104a prior to the computing device 104a sending the initial request to the location server system 102. Thus the BRI for the limitation of, “receiving location information originating from a user device associated with the user, the location information indicating an actual location of the user device;… [and] in an automated operation performed by the server system based on the actual location  of the user device as indicated by the location information originating from the user device, calculating a display location for the user such that the display location differs from the actual location of the user device, and such that the display location is within the particular predefined fixed geographical region”, encompasses how location server system has received all or substantially all of the location information origination from a user device, wherein all location information may encompass multiple location data sources, such the Wi-Fi network 108a and the global positioning system 112, wherein an automated operation is executed by the location server system to display a by displaying a less specific location based on the best available type of location data, like in Fig. 3A-D; in a case where a user may select a display location that is less specific than the best available location data, the location server may calculate a display location from all location information received from a user device and that a different and less accurate Wi-fi location data source should be used instead of the more accurate and actual GPS location data source. 
	It is further noted that the BRI for the limitations of (a) receiving location information origination from the user device and (b) calculating the display location based on the received location are encompassed by how Oplinger teaches that (a) the location server system all information, including the multiple sources of location data needed to generate a location sharing invitation from a computing device, and that (b) the machine operation calculation that is when the server automatically selects a less specific type of location data such as a less accurate wi-fi network rather than a more accurate GPS source when a user selects a less specific location sharing display type. 
	Even assuming in arguendo, that Applicant’s argument’s on pg. 11 were true, previously cited dependent reference Ward teaches (a) that the location of a mobile device is received at a Stronghold system and (b) the system calculates a spoofed display location that is different from an actual device location as it is randomly reduced in accuracy using an offset. 

 Claim(s) 1-6, 9-15, & 18-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application NO. 20150172393 “Oplinger”, as previously rejected in Non-Final rejection filed 02/01/2021. 
Claim 1:
Oplinger teaches a system comprising:	 a user location mechanism comprising one or more computer processors (i.e. para. [0006], The system further includes one or more processors configured to generate the invitation) forming part of a server system for a social media application and (i.e. para. [0057], Fig. 1, 3E, “ the GUI 346 can be dynamically updated based on the particular applications that are installed at the computing device 300… for example, a text message or instant message, a Bluetooth transfer, an email, a social network posting”, wherein the Location Server System 102 works in with a social network application installed on any user’s computing devices 104b-e to update a displayed location on a GUI) configured to perform operations comprising:	presenting in a graphical user interface (i.e. para. [0050], Fig. 3, the interface includes a touch screen with which a user can make inputs to the GUI 302) on a client device (i.e. Fig. 3, mobile computing device 300)  associated with a user of the social media application (i.e. para. [0057], “The methods of sharing can include, for example, a text message or instant message, a Bluetooth transfer, an email, a social network posting or message”, wherein a social media application is equivalent to a user’s text messaging, email, or social network application used to share a device location) a display setting option to select a level of display granularity for user location of the user to one or more friend users (i.e. para. [0055], The GUI 334 also includes a sharing type control 338 that allows the user to select the type of location information to be shared) forming part of a social network of the user (i.e. para. [0042], list 242 of location sharing participants), the level of display granularity selectable via the display setting option (i.e. Fig. 3D, a sharing type control 338) comprising, at least: 
a precise display level providing for display of actual user location (i.e. para. [0055], the user can select a best available location, which will request the most accurate location information available from the devices), and 
a regional display level providing for display of user location at a non- precise location within a predefined fixed geographical region within which the actual user location is located (i.e. para. [0055], the user can select another location type that is less specific than the best available location (e.g., neighborhood, city, country, or place), which will allow less specific location data);
receiving user input indicating (i.e. para. [0055], the user to select the type of location information to be shared), via the display setting option (i.e. para. [0055], a sharing type control 338), selection of the regional display level for the one or more friend users (i.e. para. [0055], select another location type that is less specific than the best available location (e.g., neighborhood, city, country, or place)), determining an actual location of a user device associated with the user (i.e. para. [0031], the computing device 104b can use a more accurate and/or precise location data source, such as the global positioning system 112)		receiving location information originating from a user device associated with the user (i.e. para. [0021-0024], “the computing devices 104b-c can receive location data from multiple sources, such as the cellular telephone network 110a and the global positioning system 112, or the Wi-Fi network 108a and the global positioning system 112… all or substantially all of the information needed to request generation of the invitation can be input or selected at the computing device 104a prior to the computing device 104a sending the initial request to the location server system 102”, wherein the server may receive location information from device), the location information indicating an actual location of the user device (i.e. para. [0031], “the computing device 104b can use a more accurate and/or precise location data source, such as the global positioning system 112”, wherein an actual location is equivalent to a more precise location of a user device according to GPS data);			 identifying (i.e. para. [0030], the location server system 102 specifies in the request for location information that a less accurate and/or precise type of location data source may be used, such as the Wi-Fi network 108a) from multiple predefined fixed geographical regions (i.e. para. [0055], neighborhood, city, country, or place), a particular predefined fixed geographical region within which the actual location of the user device is situated (i.e. para. [0030], the computing device 104b may chose a least accurate and/or precise type of location data source from among multiple terrestrial location systems, such as a Wi-Fi network); and		in an automated operation  based on the actual location of the user device as indicated by the location information originating from the user device (i.e. para. [0028], “the location server system 102 can request location information from the computing devices 104b-e in response to a request from a participant to view the locations of the computing devices 104b-e”, wherein a server requesting location information of computing devices is automatically carried out in response to receiving a user’s request), calculating a display location for the user such that the display location differs (i.e. para. [0030], “In response to receiving the request for location information, the computing device 104b then retrieves the location data from the specified type of location data source (e.g., the Wi-Fi network 108a) and sends location information to the location server system 102”, it is noted that calculating is equivalent to how the server system requests a specific type of location data such as a less accurate wi-fi network rather than a more accurate GPS source) from the actual location of the user device (i.e. para. [0031], a more accurate and/or precise location data source, such as the global positioning system 112), and such that the display location is within the particular predefined fixed geographical region (i.e. para. [0030], the computing device 104b may chose a least accurate and/or precise type of location data source from among multiple terrestrial location systems);
a map engine comprising one or more computer processor devices forming part of the server system (i.e. para. [0007], “The processors are further configured to provide an interface configured to display a location of the computing device of each confirmed participant”, wherein it is noted in Fig 1, that the processors of devices 104 communicate with the Location Server System 102) configured to perform operations comprising:		 causing generation of a map-based graphical user interface (GUI) (i.e. para. [0065], FIG. 5C shows an example of a GUI 514 for presenting shared location information. The GUI 514 can be provided by, for example, a map application) for a social media application (i.e. para. [0057], FIG. 3E shows an example of a GUI 346 that presents options for methods of sharing the location sharing invitation… The methods of sharing can include, for example, a text message or instant message, a Bluetooth transfer, an email, a social network posting), the map-based GUI including an interactive map of a geographical area (i.e. para. [0065], The map application uses the location information from each participant to present multiple icons 518a-c for the participants in the map area 516. A user can select an icon, such as the icon 518a, to display additional information for the participant) that includes at least part of the(i.e. para. [0066], Fig. 5D, GUI 520 presents a name or nickname for the participant, a city and/or region in which the participant is located; and	 	 causing display on the interactive map of the GUI (i.e. para. [0065], Fig. 5C, 514 for presenting shared location information) of a user icon at the display location (i.e. para. [0065], Fig. 5C, location information in a map area 516), the user icon being representative of the user (i.e. para. [0065], location information from each participant to present multiple icons 518a-c) associated with the user device (i.e. para. [0055], location information available from the devices).  

Claim 2:
Oplinger teaches the system of claim 1, 
wherein the map-based GUI is generated on a friend user device (i.e. para. [0049], the location server system 102 and/or client computing devices can also provide user interfaces for other types of computing devices) that is associated with a member of the one or more friend users (i.e. para. [0041], list 242 of location sharing participants).  

Claim 3:
Oplinger teaches the system of claim 2, 
wherein the map engine (i.e. para. [0007], The processors are further configured to provide an interface configured to display a location of the computing device of each confirmed participant) is configured to, in response to generation of an instance of the map-based GUI on the user device (i.e. para. [0014], FIGS. 5A-D show examples of graphical user interfaces for accepting an invitation to temporarily share location information among multiple computing device), cause display of the user icon for the user substantially at the actual location (i.e. para. [0065], Fig. 2C, The GUI 240 also includes a map 244 that shows the location of the current user), so that the display location of the user icon (i.e. para. [0032], Fig. 2A, The GUI 200 includes an indication 202 that a user named gobo is currently accessing the location sharing system) is different (i.e. para. [0055], the user can select another location type that is less specific than the best available location (e.g., neighborhood, city, country, or place), which will allow less specific location data) on the user device than it is on the friend user device (i.e. para. [0014], it is noted that, “FIGS. 5A-D show examples of graphical user interfaces for accepting an invitation to temporarily share location information among multiple computing device”, wherein the shared location may be the, “less specific than the beset available location” set by a user in para. [0055], and thusly is different from the best available current location of the user shown in Fig 2A).  

Claim 4:
Oplinger teaches the system of claim 1, 
wherein the particular predefined fixed geographical region is a cartographically defined area (i.e. para. [0055], location type that is less specific than the best available location (e.g., neighborhood, city, country, or place)).  

Claim 5: 
Oplinger teaches the system of claim 4, 
wherein the particular predefined fixed geographic is a city (i.e. para. [0055], location type that is less specific than the best available location (e.g., neighborhood, city, country, or place)).  .  

Claim 6:
Oplinger teaches the system of claim 4.
 wherein the particular predefined fixed geographical region is a neighborhood (i.e. para. [0055], location type that is less specific than the best available location (e.g., neighborhood, city, country, or place)).   

Claim 9:
Oplinger teaches the system of claim 2,
wherein the user location mechanism is further configured to maintain, while the user device is located in particular predefined fixed geographical region (i.e. para. [0055], location type that is less specific than the best available location (e.g., neighborhood, city, country, or place)), the display location consistent (i.e. para. [0068], it is noted that, “The invitation specifies a limited time for which the location information is shared”, wherein the shared location type will be consistent for the time duration that the location information is shared) between different instances of generation of the map-based GUI (i.e. para. [0067], The location server system receives the parameters and generates (604) an invitation to share location information between computing devices of multiple potential participants).  

Claim 10:
Oplinger teaches the system of claim 2, 
wherein the map engine (i.e. para. [0007], The processors are further configured to provide an interface configured to display a location of the computing device of each confirmed participant) is configured to display in association with the user icon (i.e. para. [0065], multiple icons 518a-c for the participants in the map area 516) a label indicating the particular predefined fixed geographical region (i.e. para. [0065], it is noted in, “FIG. 5C shows an example of a GUI 514 for presenting shared location information”, that the city label “San Francisco” is visible with the user icon “Gobo”).  

Claim 11:
Oplinger teaches a method comprising:	presenting in a graphical user interface on a client device associated with a user of a social media application (i.e. para. [0057], FIG. 3E shows an example of a GUI 346 that presents options for methods of sharing the location sharing invitation… The methods of sharing can include, for example, a text message or instant message, a Bluetooth transfer, an email, a social network posting) a display setting option to select a level of display granularity for user location of the user to one or more friend users (i.e. para. [0055], The GUI 334 also includes a sharing type control 338 that allows the user to select the type of location information to be shared) forming part of a social network of the user (i.e. para. [0042], list 242 of location sharing participants), the level of display granularity selectable via the display setting option (i.e. Fig. 3D, a sharing type control 338) comprising, at least: 
a precise display level providing for display of actual user location (i.e. para. [0055], the user can select a best available location, which will request the most accurate location information available from the devices), and 
a regional display level providing for display of user location at a non- precise location within a predefined fixed geographical region within which the actual user location is located (i.e. para. [0055], the user can select another location type that is less specific than the best available location (e.g., neighborhood, city, country, or place), which will allow less specific location data);
receiving user input indicating (i.e. para. [0055], the user to select the type of location information to be shared), via the display setting option (i.e. para. [0055], a sharing type control 338), selection of the regional display level for the one or more friend users (i.e. para. [0055], select another location type that is less specific than the best available location (e.g., neighborhood, city, country, or place)), determining an actual location of a user device associated with the user (i.e. para. [0031], the computing device 104b can use a more accurate and/or precise location data source, such as the global positioning system 112)	 at a server system for the social media application, receiving location information originating from a user device associated with the user (i.e. para. [0021-0024], “the computing devices 104b-c can receive location data from multiple sources, such as the cellular telephone network 110a and the global positioning system 112, or the Wi-Fi network 108a and the global positioning system 112… all or substantially all of the information needed to request generation of the invitation can be input or selected at the computing device 104a prior to the computing device 104a sending the initial request to the location server system 102”, wherein the server may receive location information from a device), the location information indicating an actual location of the user device (i.e. para. [0031], “the computing device 104b can use a more accurate and/or precise location data source, such as the global positioning system 112”, wherein an actual location is equivalent to a more precise location of a user device according to GPS data);	 identifying (i.e. para. [0030], the location server system 102 specifies in the request for location information that a less accurate and/or precise type of location data source may be used, such as the Wi-Fi network 108a) from multiple predefined fixed geographical regions (i.e. para. [0055], neighborhood, city, country, or place), a particular predefined fixed geographical region within which the actual location of the user device is situated (i.e. para. [0030], the computing device 104b may chose a least accurate and/or precise type of location data source from among multiple terrestrial location systems, such as a Wi-Fi network); and	 in an automated operation  based on the actual location of the user device as indicated by the location information originating from the user device (i.e. para. [0028], “the location server system 102 can request location information from the computing devices 104b-e in response to a request from a participant to view the locations of the computing devices 104b-e”, wherein a server requesting location information of computing devices is automatically carried out in response to receiving a user’s request), calculating a display location for the user such that the display location differs (i.e. para. [0030], “In response to receiving the request for location information, the computing device 104b then retrieves the location data from the specified type of location data source (e.g., the Wi-Fi network 108a) and sends location information to the location server system 102”, it is noted that calculating is equivalent to how the server system requests a specific type of location data such as a less accurate wi-fi network rather than a more accurate GPS source) from the actual location of the user device (i.e. para. [0031], a more accurate and/or precise location data source, such as the global positioning system 112), and such that the display location is within the particular predefined fixed geographical region (i.e. para. [0030], the computing device 104b may chose a least accurate and/or precise type of location data source from among multiple terrestrial location systems);
	 causing generation of a map-based graphical user interface (GUI) (i.e. para. [0065], FIG. 5C shows an example of a GUI 514 for presenting shared location information. The GUI 514 can be provided by, for example, a map application) for the social media application (i.e. para. [0057], FIG. 3E shows an example of a GUI 346 that presents options for methods of sharing the location sharing invitation… The methods of sharing can include, for example, a text message or instant message, a Bluetooth transfer, an email, a social network posting), the map-based GUI including an interactive map of a geographical area (i.e. para. [0065], The map application uses the location information from each participant to present multiple icons 518a-c for the participants in the map area 516. A user can select an icon, such as the icon 518a, to display additional information for the participant) that includes at least part of the(i.e. para. [0066], Fig. 5D, GUI 520 presents a name or nickname for the participant, a city and/or region in which the participant is located; and
causing display on the interactive map of the GUI (i.e. para. [0065], Fig. 5C, 514 for presenting shared location information) of a user icon at the display location (i.e. para. [0065], Fig. 5C, location information in a map area 516), the user icon being representative of the user (i.e. para. [0065], location information from each participant to present multiple icons 518a-c) associated with the user device (i.e. para. [0055], location information available from the devices).  

Claim 12:
Oplinger teaches the method of claim 11, 
wherein the map-based GUI is generated on a friend user device (i.e. para. [0049], the location server system 102 and/or client computing devices can also provide user interfaces for other types of computing devices) that is associated with a member of the one or more friend users (i.e. para. [0041], list 242 of location sharing participants).  

Claim 13:
Oplinger teaches the method of claim 12, 
further comprising, in response to generation of an instance of the map-based GUI on the user device (i.e. para. [0014], FIGS. 5A-D show examples of graphical user interfaces for accepting an invitation to temporarily share location information among multiple computing device), cause display of the user icon for the user substantially at the actual location (i.e. para. [0065], Fig. 2C, The GUI 240 also includes a map 244 that shows the location of the current user), so that the display location of the user icon (i.e. para. [0032], Fig. 2A, The GUI 200 includes an indication 202 that a user named gobo is currently accessing the location sharing system) is different (i.e. para. [0055], the user can select another location type that is less specific than the best available location (e.g., neighborhood, city, country, or place), which will allow less specific location data) on the user device than it is on the friend user device (i.e. para. [0014], it is noted that, “FIGS. 5A-D show examples of graphical user interfaces for accepting an invitation to temporarily share location information among multiple computing device”, wherein the shared location may be the, “less specific than the beset available location” set by a user in para. [0055], and thusly is different from the best available current location of the user shown in Fig 2A).  

Claim 14:
Oplinger teaches the method of claim 13, 
wherein the particular predefined fixed geographic is a city (i.e. para. [0055], location type that is less specific than the best available location (e.g., neighborhood, city, country, or place)).  .  

Claim 15:
Oplinger teaches the method of claim 13, 
wherein the particular predefined fixed geographical region is a neighborhood (i.e. para. [0055], location type that is less specific than the best available location (e.g., neighborhood, city, country, or place)).   

Claim 18:
Oplinger teaches the method of claim 12.
 wherein the user location mechanism is further configured to maintain, while the user device is located in particular predefined fixed geographical region (i.e. para. [0055], location type that is less specific than the best available location (e.g., neighborhood, city, country, or place)), the display location consistent (i.e. para. [0068], it is noted that, “The invitation specifies a limited time for which the location information is shared”, wherein the shared location type will be consistent for the time duration that the location information is shared) between different instances of generation of the map-based GUI (i.e. para. [0067], The location server system receives the parameters and generates (604) an invitation to share location information between computing devices of multiple potential participants).  

Claim 19:
Oplinger teaches the method of claim 12, 
wherein the map engine (i.e. para. [0007], The processors are further configured to provide an interface configured to display a location of the computing device of each confirmed participant) is configure to display in association with the user icon (i.e. para. [0065], multiple icons 518a-c for the participants in the map area 516) a label indicating the particular predefined fixed geographical region (i.e. para. [0065], it is noted in, “FIG. 5C shows an example of a GUI 514 for presenting shared location information”, that the city label “San Francisco” is visible with the user icon “Gobo”).  

Claim 20:
Oplinger teaches a non-transitory computer-readable storage medium (i.e. para. [0079], The computer program product can also be tangibly embodied in a computer- or machine-readable medium, such as the memory 704,) having stored thereon instructions for causing a machine, when executing the instructions (i.e. para. [0079], A computer program product can be tangibly embodied in an information carrier. The computer program product may contain instructions that, when executed, perform one or more methods, such as those described above), to perform operations comprising: 
presenting in a graphical user interface on a client device associated with a user of a social media application (i.e. para. [0057], FIG. 3E shows an example of a GUI 346 that presents options for methods of sharing the location sharing invitation… The methods of sharing can include, for example, a text message or instant message, a Bluetooth transfer, an email, a social network posting) a display setting option to select a level of display granularity for user location of the user to one or more friend users (i.e. para. [0055], The GUI 334 also includes a sharing type control 338 that allows the user to select the type of location information to be shared) forming part of a social network of the user (i.e. para. [0042], list 242 of location sharing participants), the level of display granularity selectable via the display setting option (i.e. Fig. 3D, a sharing type control 338) comprising, at least: 
a precise display level providing for display of actual user location (i.e. para. [0055], the user can select a best available location, which will request the most accurate location information available from the devices), and 
a regional display level providing for display of user location at a non- precise location within a predefined fixed geographical region within which the actual user location is located (i.e. para. [0055], the user can select another location type that is less specific than the best available location (e.g., neighborhood, city, country, or place), which will allow less specific location data);
receiving user input indicating (i.e. para. [0055], the user to select the type of location information to be shared), via the display setting option (i.e. para. [0055], a sharing type control 338), selection of the regional display level for the one or more friend users (i.e. para. [0055], select another location type that is less specific than the best available location (e.g., neighborhood, city, country, or place)), 	at a server system for the social media application, receiving location information originating from a user device associated with the user (i.e. para. [0021-0024], “the computing devices 104b-c can receive location data from multiple sources, such as the cellular telephone network 110a and the global positioning system 112, or the Wi-Fi network 108a and the global positioning system 112… all or substantially all of the information needed to request generation of the invitation can be input or selected at the computing device 104a prior to the computing device 104a sending the initial request to the location server system 102”, wherein the server may receive location information from a device), the location information indicating an actual location of the user device (i.e. para. [0031], “the computing device 104b can use a more accurate and/or precise location data source, such as the global positioning system 112”, wherein an actual location is equivalent to a more precise location of a user device according to GPS data);	 identifying (i.e. para. [0030], the location server system 102 specifies in the request for location information that a less accurate and/or precise type of location data source may be used, such as the Wi-Fi network 108a) from multiple predefined fixed geographical regions (i.e. para. [0055], neighborhood, city, country, or place), a particular predefined fixed geographical region within which the actual location of the user device is situated (i.e. para. [0030], the computing device 104b may chose a least accurate and/or precise type of location data source from among multiple terrestrial location systems, such as a Wi-Fi network); and	 in an automated operation  based on the actual location of the user device as indicated by the location information originating from the user device (i.e. para. [0028], “the location server system 102 can request location information from the computing devices 104b-e in response to a request from a participant to view the locations of the computing devices 104b-e”, wherein a server requesting location information of computing devices is automatically carried out in response to receiving a user’s request), calculating a display location for the user such that the display location differs (i.e. para. [0030], “In response to receiving the request for location information, the computing device 104b then retrieves the location data from the specified type of location data source (e.g., the Wi-Fi network 108a) and sends location information to the location server system 102”, it is noted that calculating is equivalent to how the server system requests a specific type of location data such as a less accurate wi-fi network rather than a more accurate GPS source) from the actual location of the user device (i.e. para. [0031], a more accurate and/or precise location data source, such as the global positioning system 112), and such that the display location is within the particular predefined fixed geographical region (i.e. para. [0030], the computing device 104b may chose a least accurate and/or precise type of location data source from among multiple terrestrial location systems);
	 causing generation of a map-based graphical user interface (GUI) (i.e. para. [0065], FIG. 5C shows an example of a GUI 514 for presenting shared location information. The GUI 514 can be provided by, for example, a map application) for the social media application (i.e. para. [0057], FIG. 3E shows an example of a GUI 346 that presents options for methods of sharing the location sharing invitation… The methods of sharing can include, for example, a text message or instant message, a Bluetooth transfer, an email, a social network posting), the map-based GUI including an interactive map of a geographical area (i.e. para. [0065], The map application uses the location information from each participant to present multiple icons 518a-c for the participants in the map area 516. A user can select an icon, such as the icon 518a, to display additional information for the participant) that includes at least part of the(i.e. para. [0066], Fig. 5D, GUI 520 presents a name or nickname for the participant, a city and/or region in which the participant is located; and
causing display on the interactive map of the GUI (i.e. para. [0065], Fig. 5C, 514 for presenting shared location information) of a user icon at the display location (i.e. para. [0065], Fig. 5C, location information in a map area 516), the user icon being representative of the user (i.e. para. [0065], location information from each participant to present multiple icons 518a-c) associated with the user device (i.e. para. [0055], location information available from the devices).  
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8 & 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication NO. 2015/0172393, “Oplinger”, as applied to claims 2 and 12 above and further in light of U.S. Patent Application Publication NO. 2015/0067880, “Ward”, as previously rejected in Non-Final rejection filed 02/01/2021.
Claim 7:
Oplinger teaches the system of claim 2.
Oplinger does not explicitly teach wherein the user location mechanism is configured to calculate the display location by generating the display location in an at least partially randomized procedure.  
However, Ward teaches 
wherein the user location mechanism (i.e. para. [0031], Fig. 1, a StrongHold system 109 supplies the necessary functionality for location access control) is configured to calculate the display location (i.e. Fig. 3, Center point 303), by generating the display location in an at least partially randomized procedure (i.e. para. [0027], A spoofed location may be dithered, that is precise location estimates may be randomly (or semi-randomly) reduced in accuracy using an offset; para. [0027]) within the defined geographical region (i.e. Ward, para. [0049], Fig. 3, area of spoofing (AOS) 309).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add to calculate the display location by generating the display location in an at least partially randomized procedure to Oplinger’s map interface for displaying a user location with calculations that add a random offset to an actual user location taught by Ward. One would have been motivated to combine Ward with Oplinger, and would have had a reasonable expectation of success as the combination enforces user control over his or her actual location, supplying at need or at will the requested level of user privacy and personal security (Ward, para. [0030]).

Claim 8:
Oplinger teaches the system of claim 2.
Oplinger does not explicitly teach wherein the user location mechanism is configured to calculate the display location by generating a random location within the particular predefined fixed geographical region.  
However, Ward teaches 
wherein the user location mechanism (i.e. para. [0031], Fig. 1, a StrongHold system 109 supplies the necessary functionality for location access control) is configured to calculate the display location (i.e. Fig. 3, Center point 303), by generating a random location (i.e. para. [0048], Fig. 3, a first random offset 302 has been applied to the actual location estimation 301) within the particular predefined fixed geographical region (i.e. para. [0049], Fig. 3, “area of spoofing (AOS) 309”, where it is noted in para. [0058] that “the region of probability for a spoofed location is limited by a city limit 411, making the region of probability over the border 411 out-of-bounds for a spoofed location”)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add to calculate the display location by generating a random location within the particular predefined fixed geographical region to Oplinger’s map interface for displaying a user location with calculations that add a random offset to an actual user location taught by Ward. One would have been motivated to combine Ward with Oplinger, and would have had a reasonable expectation of success as the combination enforces user control over his or her actual location, supplying at need or at will the requested level of user privacy and personal security (Ward, para. [0030]).

Claim 16:
	Claim 16 is the method claim reciting similar limitations to claim 7 and is rejected for similar reasons. 

Claim 17:
	Claim 16 is the method claim reciting similar limitations to claim 8 and is rejected for similar reasons. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID H TAN whose telephone number is (571)272-7433. The examiner can normally be reached M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 571-270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.T./Examiner, Art Unit 2171                                                                                                                                                                                                        
/MATTHEW ELL/Supervisory Primary Examiner, Art Unit 2171